Exhibit 10.56

AMENDMENT TO EMPLOYMENT AGREEMENT

December 19, 2008

THIS AMENDMENT (“Amendment”) to the Employment Agreement (the “Agreement”)
between Koppers Inc. (the “Company”) and Brian H. McCurrie (“Executive”) is
effective as of January 1, 2009.

WHEREAS, the Company and Executive previously entered into the Agreement,
setting forth the terms and conditions of Executive’s employment with the
Company; and

WHEREAS, the Company and Executive desire to amend the Agreement to comply with
applicable requirements under Section 409A of the Internal Revenue Code of 1986,
as amended, and final regulations and other interpretive guidance issued
thereunder;

NOW, THEREFORE, the parties, intending to be legally bound, hereby agree as
follows:

1. Effective as of January 1, 2009, a new Section 20 shall be added to the
Agreement, to read as follows:

20. Code Section 409A.

(a) This Agreement is intended to comply with Section 409A of the Code (“Section
409A”) and the final regulations and interpretative guidance issued thereunder,
including the exceptions for short-term deferrals, separation pay arrangements,
reimbursements, and in-kind distributions, and shall be administered
accordingly. The Agreement shall be construed and interpreted with such intent.
If any provision of this Agreement needs to be revised to satisfy the
requirements of Section 409A, then such provision shall be modified or
restricted to the extent and in the manner necessary to be in compliance with
such requirements of the Code and any such modification will attempt to maintain
the same economic results as were intended under this Agreement. Each payment
under this Agreement is intended to be treated as one of a series of separate
payments for purposes of Section 409A and Treas. Reg. §1.409A-2(b)(2)(iii) (or
any similar or successor provisions). Any reimbursement or similar payment
required to be paid to Executive hereunder (including, without limitation,
reimbursement of medical expenses beyond the 18-month period following
Executive’s Separation from Service, as defined below) shall be paid by the
Company no later than the latest date on which such payment may be made under
Section 409A and applicable regulations without causing such payment to be
deemed deferred compensation subject to Section 409A.



--------------------------------------------------------------------------------

(b) Notwithstanding any provision to the contrary, to the extent that Executive
is considered a “specified employee” (as defined in Section 409A and Treas. Reg.
§1.409A-1(c)(i) or any similar or successor provision) and would be entitled to
a payment during the six month period beginning on Executive’s date of
Separation from Service (as defined below) that is not otherwise excluded under
Section 409A under the exception for short-term deferrals, separation pay
arrangements, reimbursements, in-kind distributions, or any otherwise applicable
exemption, the payment will not be made to Executive until the earlier of the
six month anniversary of Executive’s date of Separation from Service or
Executive’s death and will be accumulated and paid on the first day of the
seventh month following the date of termination. For purposes of this Agreement,
any reference to a termination of employment where such event gives rise to the
payment of deferred compensation shall be deemed a reference to a Separation
from Service (as defined below).

(c) “Separation from Service” shall mean Executive’s death, retirement or other
termination of employment with the Company and all affiliates. For purposes of
this definition, a “termination of employment” shall occur when the facts and
circumstances indicate that the Company and Executive reasonably anticipate that
no further services would be performed by Executive for the Company and any
affiliate after a certain date or that the level of bona fide services Executive
would perform after such date (whether as an employee or as an independent
contractor) would permanently decrease to no more than 20% of the average level
of bona fide services performed (whether as an employee or as an independent
contractor) over the immediately preceding 36-month period.

(d) In the event that Executive qualifies for benefits under Section 9 of this
Agreement as the result of a termination prior to the date of a Change in
Control, as provided under Section 9(b)(ii), then notwithstanding any other
provision of Section 9, any portion of the benefit payable under Section 9 that
is (i) subject to Section 409A and (ii) equals the amount of benefit Executive
would have been eligible to receive under Section 8 if such termination were not
in connection with a Change in Control shall be paid at the same time and in the
same form as provided under Section 8, with the remaining amount of such benefit
payable as otherwise provided under Section 9.

2. Except as amended above, the Agreement is hereby ratified and affirmed in all
respects.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the day and year first above written.

 

AGREED: KOPPERS INC.:

/s/ Walter W. Turner

Signature

Walter W. Turner

Name

President and Chief Executive Officer

Title

436 Seventh Avenue

Address

Pittsburgh, PA 15219

December 22, 2008

Date EXECUTIVE:

/s/ Brian H. McCurrie

Signature

Brian H. McCurrie

Name

V.P., Chief Financial Officer

Title

 

Address

 

December 22, 2008

Date

 

3